DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4, are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura et al. (US Patent 5,587248) in view of Pfeifenbring et al. (US Patent 6,982,011).
	Regarding applicants’ claims 1 and 4, Ohmura et al. disclose a Fe-Ni diffusion layer formed on a steel sheet, the diffusion layer having a thickness of 0.3 to 15µm (col. 2 lines 25-49).  Given a Fe-Ni diffusion layer of 0.3 to 15µm the resulting range of nickel coating weight would overlap applicants’ claimed range of 50 to 500 mg/m2.  One of ordinary skill in the art at the time of the invention would have found it obvious to select form the thickness values disclosed by Ohmura et al. including those thickness values which result in a nickel coating weight satisfying the presently claimed requirements.
The thickness value disclose by Ohmura et al. overlaps the claimed thickness (claim 3).  One of ordinary skill in the art at the time of the invention would have found it obvious to select a thickness value from within those values disclosed by Ohmura et al. including thickness values which satisfy the presently claimed requirements.
et al. disclose the steel sheet as it relates to steel sheets and strips suitable for electronic parts and battery cells (col. 1 lines 10-16).
	Regarding the compositional proportions of the steel sheet, Ohmura et al. disclose the use of low carbon aluminum killed continuous cast steel with a carbon content of 0.003% by weight or a further addition of titanium or niobium.  Pfeifenbring et al. disclose a method of producing steel strips to be used in producing battery containers where suitable steel compositions include a decarbonized steel (column 5 lines 32-44).  One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select the decarbonized steel as disclosed by Pfeifenbring et al. as the steel for the base sheet of Ohmura et al. where the decarbonized steel has been demonstrating in the art as a suitable steel for the manufacture of battery containers.  Further, the carbon content of Pfeifenbring et al. is greater than the suggested carbon content in column 3 of Ohmura, there is a reasonable expectation of success given that both disclosures are in the same filed and Ohmura et al. exemplify steels having a carbon content of 0.045% (column 6 lines 52-58).
	Where the decarbonized steel disclosed by Pfeifenbring et al. is used as the base steel sheet of Ohmura et al. the steel sheet would have compositional proportions overlapping those claimed by applicant.  One of ordinary skill in the art at the time of the invention would have found it obvious to select form the compositions disclosed in the prior art including those proportions which satisfy the presently claimed requirements.
Regarding applicants’ claim 3, the thickness value disclosed by Ohmura et al. (0.3 to 15µm overlap the claimed thickness values.  One of ordinary skill in the art at the time of the et al. including thickness values which satisfy the presently claimed requirements.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Suto et al. (WO2017221763, herein referring to the English translation from the EPO dated 2/26/2022) in view of Pfeifenbring et al. (US Patent 6,982,011).
Regarding applicants’ claims 1 and 4, Suto et al. disclose a steel sheet for a battery outer can having a Ni-Fe diffusion layer, the Ni-Fe diffusion layer having a nickel amount from 50 to 500mg/m2 (page 1 paragraph 3 and page 3 paragraph 4), but does not appear to particularly limit the composition of the steel sheet.  Pfeifenbring et al. disclose a method of producing steel strips to be used in producing battery containers where suitable steel compositions include a decarbonized steel (column 5 lines 32-44).  One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select the decarbonized steel as disclosed by Pfeifenbring et al. as the steel for the base sheet of Suto et al. where the decarbonized steel has been demonstrating in the art as a suitable steel for the manufacture of battery containers. 
	Where the decarbonized steel disclosed by Pfeifenbring et al. is used as the base steel sheet of Suto et al. the steel sheet would have compositional proportions overlapping those claimed by applicant.  One of ordinary skill in the art at the time of the invention would have found it obvious to select form the compositions disclosed in the prior art including those proportions which satisfy the presently claimed requirements.
Regarding applicants’ claim 2, Suto et al. disclose good scratch resistance where the ratio of nickel in the outer surface of the Ni-Fe diffusion layer is 1.0 to 20.0% (page 6 last 4 paragraphs).  One of ordinary skill in the art would have found it obvious to form the Ni-Fe diffusion layer such that the nickel ratio at the outermost surface is in the range of 1 to 20% (understood to be in atomic percent).
Regarding applicants claim 3, Suto et al. disclose the Fe-Ni layer to have a thickness 

Allowable subject matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not teach or suggest a steel sheet for a battery outer tube can, the steel sheet comprising an Fe-Ni diffusion layer on each of both surfaces of the steel sheet, wherein a Nb content of the steel sheet is not less than 0.010 mass% and not more than 0.050 mass%, and the Fe-Ni diffusion layer has a deposition amount of not less than 50 mg/m2 and not more than 500 mg/m2 in terms of an amount of Ni per one surface of the steel sheet, wherein a proportion of Ni at an outermost surface of the Fe-Ni diffusion layer is not less than 1.0% and less than 20.0% such that the proportion of Ni is a proportion of the amount of Ni in a total amount of Fe and Ni at the outermost surface of the Fe-Ni diffusion layer, the amount of Fe and the amount of Ni being in at%, and wherein the Fe-Ni diffusion layer has a thickness of not less than 0.010 µm and less than 0.500 µm.  Suto et al. disclose a steel sheet for an outer tube can of a battery but do not appear to explicitly disclose a combination of compositional proportions and Fe-Ni layer thickness necessary to satisfy the presently claimed requirements.  et al. to achieve the claimed combination of features including a Fe-Ni diffusion layer having a thickness of 0.010 and 0.500µm.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Adam Krupicka/Primary Examiner, Art Unit 1784